ORDER
By order filed on September 18, 2012, we indefinitely suspended respondent Willie Herman Davis, Jr., based on his failure to provide proof of his successful completion of the professional responsibility portion of the state bar examination. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, including successful completion of the professional responsibility portion of the state bar examination. The Director has no objection to respondent’s reinstatement to the practice of law.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Willie Herman Davis, Jr., is reinstated to the practice of law effective as of the date of the filing of this order and is placed on unsupervised probation until October 17, 2014, subject to the conditions imposed by our October 17, 2007, order. See In re Davis, 740 N.W.2d 568, 568-69 (Minn.2007) (order).
BY THE COURT:
/s/Alan C. Page Associate Justice